Citation Nr: 1431887	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-01 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder , not otherwise specified (NOS), claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 19, 1988 to May 14, 2002, from May 16, 2002 to December 29, 2003, and from January 20, 2004 to January 31, 2009.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for anxiety disorder NOS (claimed as PTSD) and assigned a 10 percent disability evaluation.  

The Board notes that while the record reflects a psychiatric diagnosis other than PTSD, all of the Veteran's psychiatric symptoms and related impairment have been considered in rating his anxiety disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

All evidence of record have been reviewed, including that found on Virtual VA. 


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's anxiety disorder symptoms most closely approximate those for a 30 percent rating, namely, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the entire rating period, an anxiety disorder has not resulted in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, and no higher, for anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9413 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The appeal arises from an initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 476, 490 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) (West 2002) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also 38 C.F.R. § 3.159(b)(3)(i) (2013).  Thus VA's duty to notify in this case has been satisfied.  See Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

VA also has a duty to assist in the development of claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination October 2010.  The examination addressed the pertinent rating criteria, and there is no argument or indication that it was inadequate.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.

The Veteran has not asserted, nor is it evident from the record, that any additional notice or evidence would be reasonably likely to aid in further substantiating his claim.  Further notice or assistance is not required.  38 U.S.C.A. § 5103A(a)(2).

II. Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  8 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When all the evidence is assembled, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Anxiety Disorder NOS 

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms.  "A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The Veteran's disability has been rated under Diagnostic Code (DC) 9413.  Under DC 9413, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 
	
A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  Although the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130, Diagnostic Code 9413. 

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

III. Analysis

The Board finds that the Veteran's anxiety disorder symptoms most closely approximate the criteria for a 30 percent disability evaluation throughout the rating period on appeal.  See 38 C.F.R. § 4.130, DC 9413.

In a PTSD evaluation report dated December 2009, the Veteran reported that while serving in the Air Force, he witnessed the repeated loading and unloading of deceased service members.  He described experiencing intrusive thoughts of this stressor when he sees images that remind him of caskets being unloaded from aircrafts.  He reported nightmares which resulted in sleep disturbances and avoidance of the news on television whenever possible.  He further reported problems with concentration, being guarded, and being easily startled.  

On examination, the Veteran's speech was normal, he was oriented in all spheres, and there was no evidence of delusions or hallucinations.  His mood was anxious with congruent effect.  He denied any suicidal ideations.  A period of structured therapy was recommended.

VA outpatient mental health treatment records dated December 2009 through March 2010 show continued reports of nightmares, sleep disturbance, and anxiety.  He reported having emotional numbness towards some members of his family.  He routinely denied having disturbances of mood and suicidal ideations and described participating in leisurely activities such as spending time with his daughter, attending church, and involvement in his daughter's pre-school activities.  He was usually noted to be appropriately groomed, oriented in all spheres, and capable of logical conversation.  

On VA examination in October 2010, the Veteran reported a history of mildly variable but primarily anxious mood with variable sleep.  He also reported having nightmares up to monthly of various issues including seeing caskets of deceased military personnel as well as memories of childhood physical trauma.  He reported flashbacks when he sees images on television involving caskets.  He stated that he had mildly variable energy with acceptable concentration.  He was a divorced father of one and had a good relationship with his daughter, who resided with him.  He reported having a few friends and attending church services.  He denied having panic attacks, avoiding crowds, a history of assaultivness, and having any suicidal or homicidal ideations.  He reported that he had not had feelings of detachment or estrangement from others.  He denied a restricted range of affect and having a sense of foreshortened future.  He also denied hypervigilence and exaggerated startled responses.  

Upon examination, the Veteran's speech rate, coherence, and spontaneity were normal.  His thought processes were logical, with normal communication.  Perceptions examination yielded no hallucinations, delusion, obsession or compulsion.  The Veteran was oriented to time, person, and place, and his recent and remote memory were intact.  His attention and concentration were noted as normal, and his impulse control, judgment and insight were good.  The examiner determined that the Veteran did not endorse PTSD symptoms to a severity significant enough to meet the DSM-IV criteria for PTSD.  Instead he was diagnosed with anxiety disorder, NOS and assigned a GAF score of 70.  The examiner further concluded that the Veteran's anxiety disorder caused mild impairment in psychosocial adjustment, quality of life, and employment.  

Based on the foregoing, the Veteran's anxiety disorder warrants a 30 percent disability rating.  He has reported flashbacks, avoidance, nightmares, sleep impairment, emotional numbing, anxiety, and difficulties with concentration.  The Board finds that such symptoms are consistent with the criteria for a 30 percent rating under DC 9400, and that his anxiety disorder has resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013).  

The Board finds however, that a disability rating in excess of 30 percent is not warranted for the Veteran's anxiety disorder throughout the pendency of this appeal.  As outlined above, the Veteran consistently denied panic attacks, suicidal and homicidal ideations, hallucinations, and delusions.  The objective medical evidence of record consistently demonstrated normal speech, affect, thought processes, communication, memory, grooming, and judgment.  Additionally, the Veteran demonstrated that he was able to maintain relationship with a few friends, maintain parental responsibility of his young daughter, and participate in church and pre-school activities.  Furthermore, the Veteran's GAF score of 70 is indicative of no more than mild symptomatology associated with social and occupational functioning.  Thus, the evidence does not show that his anxiety disorder is manifested by impairment with reduced reliability and productivity due to abnormal speech, comprehension difficulty, memory impairment, or impaired thought processes, which would warrant the next higher 50 percent rating.  

Staged ratings are not deemed appropriate at this time because the Veteran's symptoms merit at least a 30 percent rating for the entire period on appeal. See Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

IV. Extraschedular & TDIU Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran has not reported any symptoms attributed to his anxiety disorder not contemplated by the rating criteria.  The rating criteria specifically contemplates the Veteran's functional impairment as well as his subjective complaints of anxiety, sleep impairment, avoidance, and difficulty concentrating.  Thus, the rating criteria are adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the October 2010 VA examination, the Veteran reported that he was attending university on a part-time basis and worked full-time as an auto broker.  He denied missing any work due to emotional difficulties.  The examiner indicated that the Veteran's anxiety disorder causes signs and symptoms that are transient and mild and would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

An evaluation of 30 percent, but no higher, for anxiety disorder NOS is granted.  



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


